DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost USPN_6410120_B1.
1.	Regarding Claims 1-4, 6, 10, 13-16, 18, and 20, Frost discloses a method of producing a laminated glazing (corresponds to claimed laminated pane) (column 4, line 56 – column 5, line 17) comprising two fixed panes (corresponds to claimed first and second panes) with a multilayer laminate (corresponds to claimed pre-laminate of Frost further discloses that when said marginal strip, the support film (corresponds to claimed carrier film) is removed together with the upper adhesive layer (corresponds to claimed laminating film), it may be advantageous to insert additional strips of PVB films (corresponds to claimed compensating film) over the thickness in the surface, using the technique of a frame which proves to be particularly necessary when the thickness differences are too great (corresponds to claimed offset) for uniform adhesive bonding (column 3, lines 46-64). Also, Frost discloses that it’s known to use intermediate layers (corresponds to claimed first and second thermoplastic bonding films) for laminating said laminate (corresponds to claimed pre-laminate) to said panes (corresponds to claimed first and second panes) (column 1, lines 21-26) thereby teaching instant Claims 3 and 4 limitations. Frost does not disclose using plasticizer in its adhesive layers (corresponds to claimed first and second laminating films) thereby meeting the claimed concentration range of instant, independent Claims 1, 15, and 16. Although Frost doesn’t disclose the claimed feature Frost discloses its support film (corresponds to claimed carrier film) having a thickness of 50 microns (column 4, lines 13-19) which teaches instant Claims 6 and 18 limitations. Frost also discloses using its invention in motor vehicle windows (column 1, lines 16-19) as is being claimed in instant Claims 13 and 20. Lastly, the aforementioned disclosure will result in teaching the limitations of instant Claim 14.
2.	Regarding Claims 9 and 11, although Frost does not disclose the claimed limitations, the Examiner respectfully submits that that this would be based on end-user product specifications. Applicants have not decisively shown how this limitation imparts unexpected and surprising properties.
Claims 5, 7, 8, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost USPN_6410120_B1, as applied to Claims 1-4, 6, 10, 13-16, 18, and 20, and in view of Klein CA_2998306_A1.
3.	Regarding Claims 5, 7, 8, and 19, Frost does not disclose the claimed thicknesses.
4.	Klein discloses a composite panel (Title) used in windshields (Page 5, Lines 22-36) comprising a strip (corresponds to claimed peripheral film) having a thickness of up to 500 microns (Page 8, Lines 22-23), thermoplastic bonding films having a thickness ranging from 0.2 to 1 mm (Page 10, Lines 5-9), and thermoplastic laminating films having a thickness of up to 0.25 mm (250 microns) (Claim 10). 
5.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thicknesses, of Frost, by using the aforementioned thicknesses, of Klein. One of ordinary skill in the art would have been motivated in doing 
6.	Regarding Claim 12, Frost in view of Klein suggests using an IR reflecting coating (Klein: Title).
7.	Regarding Claim 17, although Frost in view of Klein do not disclose the claimed thickness, the Examiner respectfully submits that that this would be based on end-user product specifications. Applicants have not decisively shown how this limitation imparts unexpected and surprising properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 6, 2021